DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 05/02/2022 have been entered and fully considered.  Claims 1 and 4-14 are pending.  Claims 2-3 are cancelled.  Claims 13-14 are new.  Claims 1 and 4-5 are amended.  Claims 1 and 4-14 are examined herein.

Specification
The amendment to the specification was received on 05/02/2022.  The amendment is acceptable and has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas C. Basso (Reg. No. 46,541) on 07/27/2022.

The application has been amended as follows: 
Claim 10 has been cancelled.

Response to Arguments
Applicant’s arguments, see pp. 8-9, filed 05/02/2022, with respect to the 103 rejection in view of the amendment to the claims have been fully considered and are persuasive.  The rejection of claims 1 and 4-14 under 35 USC 103 has been withdrawn. 
In view of the cancellation of claim 10, the rejection of claim 10 under 35 USC 112(a) has been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see pp. 8-9, filed 05/02/2022, with respect to the rejection under 35 USC 103 over Hosaka and Choi have been fully considered and are persuasive.  See applicant’s remarks for full details.
It is noted that the “piercing tests” are interpreted in view of the specification as filed at [0054].
US 2016/0141626 A1 (“Hosaka”) discloses a lithium ion secondary battery 100 comprising a negative electrode 20 (Abstract; Fig. 1; [0026]-[0027]).  The negative electrode comprises a negative electrode current collector 22 and a negative electrode active material layer 24 provided on the negative electrode current collector 22 (Fig. 1; [0026]-[0027)).  The negative electrode current collector 22 comprises a metal foil of copper or copper alloy ([0049], [0054], [0064]).  The negative electrode active material layer 24 comprises a negative electrode active material, which comprises, for example, graphite and silicon oxide (SiO) (Examples 27-32; Table 2).  For example, Example 31 contains a negative electrode active material containing SiO by 10 wt % and graphite by 90 wt % and has an expansion rate of negative electrode in initial charging of 114% (Table 2; [0094)).
The prior art of record does not fairly teach or suggest the negative electrode of claim 1, the lithium ion secondary battery of claim 4, or the battery pack of claim 5, in particular “the negative electrode current collector is displaceable at a displacement amount that is characterized by a piercing test and satisfies:
(D2/D1 ≥ 0.968   (1)
D2 ≥ 21.947*(X/100) – 24.642   (2), and 
110 ≤ X ≤ 125   (3),
wherein
D1 is a first displacement amount at a first piercing speed ranging from 0.1 mm/min to 50 mm/min in a first piercing test, D2 is a second displacement amount at a first piercing speed of 0.025 mm/min in a second piercing test, where D2 ranges from 0.59 mm to 1.40 mm, and X is an expansion coefficient (%) of the negative electrode active material layer, wherein same conditions are used in the first and second piercing tests except piercing speed” as required in claims 1, 4, and 5 as specifically recited in combination with the other elements of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached Monday-Friday 8AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727